Citation Nr: 0218819	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals of a right ankle injury, currently 
evaluated as 40 percent disabling, to include 
consideration of referral for extraschedular rating.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  The Board remanded the 
issue in January 2002 for additional development of the 
record.

In February 2002, the veteran submitted a statement 
indicating that he was unable to work due to his service-
connected right ankle disability.  The veteran appears to 
be raising the issue of entitlement to a total rating 
based on individual unemployability due to service-
connected disability, which is not inextricably 
intertwined with the issue before the Board.  This claim 
is referred to the RO for appropriate action, to include 
furnishing the veteran with the appropriate claim form.


REMAND

The veteran's service-connected right ankle disability is 
currently rated as 40 percent disabling under Diagnostic 
Code 5270, effective on March 1, 2001, which is the 
maximum schedular rating available for the disability.  
The evidence shows that veteran undergone four surgeries 
on the right ankle since March 1998.  The veteran has been 
assigned a temporary total rating (100 percent) under 
38 C.F.R. § 4.30 following surgery in March 1998, for the 
periods from March 18, 1998 to June 30, 1998 and from 
February 17, 1999 to February 28, 2001.

Because the veteran's right ankle disability is rated at 
the maximum 40 percent, the only possible higher 
evaluation is an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The RO has not considered whether 
referral to the appropriate authority for consideration of 
an extraschedular rating is warranted.  The Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Therefore, the case must 
be remanded to the RO for such consideration.

In April 2002, the veteran indicated that he was receiving 
Social Security disability benefits due to his ankle 
disability.  Those records have not been obtained.  Copies 
of the Social Security Administration decision and the 
medical records on which that determination was based must 
be obtained.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The VA treatment records currently in the claims folder 
show that the veteran underwent surgery at the Alexandria, 
Louisiana VA Medical Center on the right ankle in March 
2000 for removal of hardware and in October 2000 for 
removal of external fixator as an outpatient.  Records of 
those procedures are not of record and should be obtained.  
Additionally, the reports of x-ray studies taken in 
conjunction with the July 2001 VA examination are not of 
record and should be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all 
VA inpatient and outpatient records 
pertaining to surgery performed on the 
right ankle on March 29, 2000 and on 
October 9, 2000 at the Alexandria, 
Louisiana VA Medical Center.  The RO 
should also obtain all reports of x-ray 
studies performed in conjunction with 
the July 2001 VA examination.  All 
records obtained should be associated 
with the claims folder.

2  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the veteran and the medical records 
used as a basis to award those 
benefits.

3.  The RO should undertake any 
development necessary and readjudicate 
the veteran's claim with consideration 
of whether referral to the appropriate 
authority for consideration of an 
extraschedular rating 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  If 
the decision remains adverse to the 
veteran, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


